                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 BITCO GENERAL INS. CO. a/s/o               )
 COLUMBIA QUARRY CO., and                   )
 ANDREW KREHER,                             )
                                            )
                  Plaintiffs,               )
                                            )
 vs.                                        )         Case No. 3:18-cv-1718-GCS
                                            )
 LIPPMANN-MILWAUKEE, INC.,                  )
                                            )
                  Defendant.                )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On August 9, 2016, Plaintiff Andrew Kreher, then an employee of Columbia

Quarry Company, was using a 3650 Jaw Crusher, a rock crusher manufactured and

designed by Defendant Lippmann-Milwaukee, Inc. Plaintiffs allege that, while the power

of the jaw crusher was turned off, a hydraulic hose on the equipment blew, causing the

crusher to crush and trap Kreher’s hand and arm, causing extensive and permanent

damage. Plaintiffs filed suit in the Circuit Court of the Twentieth Judicial Circuit in

Monroe County, Illinois, alleging claims of strict liability and negligence against

Lippmann-Milwaukee. Defendant timely removed the action to this Court and moved to

dismiss the complaint for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Docs. 1, 10). The matter is fully briefed and ripe for ruling. For the

reasons delineated below, the Court denies Defendant’s motion.




                                        Page 1 of 5
                                 FACTUAL ALLEGATIONS

      Plaintiff Andrew Kreher was an employee of the Columbia Quarry Company in

2016 when he was injured at work. Plaintiff BITCO General Insurance Co. was the

workers’ compensation carrier for Columbia Quarry Company and for Kreher. In 2016,

Columbia Quarry Company purchased a 3650 Jaw Crusher, a rock crusher manufactured

and designed by Defendant Lippmann-Milwaukee, Inc (“Lippmann”), to crush rock at

the quarry. Lippmann provided training to the quarry company and to Kreher during

the summer of 2016. The training involved instruction on the use and operation of the

rock crusher, including the proper way to adjust the discharge size of the rock using a

hand pump that was connected using hydraulic hoses.

      On or about August 9, 2016, while the power to the rock crusher was turned off,

Kreher was adjusting the discharge size of rocks when a hydraulic hose “blew.” Kreher’s

hand and arm were trapped and crushed by the rock crusher, causing extensive and

permanent damage. Plaintiffs allege a strict product liability claim, maintaining that the

rock crusher was being used in the manner and purpose for which it was intended but

that it was in an unreasonably dangerous and defective condition (Count I). Plaintiffs also

allege that Lippmann was negligent, as the company knew or should have known that

the rock crusher was in a defective and unreasonably dangerous condition when it was

placed in the stream of commerce by Lippman (Count II).

                                   LEGAL STANDARDS

      A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic Corp. v.

                                        Page 2 of 5
Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the

notice-pleading standard of Rule 8, a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” in a manner that

provides the defendant with “fair notice” of the claim and its basis. Erickson v. Pardus, 551

U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 and quoting Fed. R. Civ. P. 8(a)(2)). In

ruling on a motion to dismiss for failure to state a claim, a court must “examine whether

the allegations in the complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658

F.3d 742, 751 (7th Cir. 2011)(citing Iqbal, 556 U.S. at 677-678). A complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face,” rather than providing allegations that do not rise above the speculative level. Id.

                                          ANALYSIS

   A. Strict Liability Claim

       Defendant argues that Plaintiffs’ complaint fails to allege with the requisite

specificity that the 3650 Jaw Crusher was defectively designed or manufactured. Under

Illinois law, a strict-liability claim based on a defective product requires a plaintiff to

prove, “(1) a condition of the product as a result of manufacturing or design, (2) that made

the product unreasonably dangerous, (3) and that existed at the time the product left the

defendant’s control, and (4) an injury to the plaintiff, (5) that was proximately caused by

the condition.” Clark v. River Metals Recycling, LLC, 929 F.3d 434, 439 (7th Cir.

2019)(quoting Mikolajcyzk v. Ford Motor Co., 901 N.E.2d 329, 345 (Ill. 2008)).

       Plaintiffs’ complaint plausibly alleges a claim for strict products liability. The

complaint explains that a hydraulic hose was defective at the time Lippmann released

                                           Page 3 of 5
the rock crusher at issue into the stream of commerce. Plaintiffs claim that it was defective

due to the product’s defective design or manufacturing defects and because the rock

crusher lacked adequate warnings and instructions about hand placement during

adjustments. Plaintiffs also allege sufficiently that these conditions made the rock crusher

unreasonably dangerous and that the conditions caused physical injuries to Kreher. As

such, Plaintiffs’ claims in Count I satisfy the notice-pleading requirement of Rule 8.

   B. Negligence Claim

       Lippmann argues that Plaintiffs’ allegations in Count II are too threadbare to pass

muster. A plaintiff attempting to establish liability based on a theory of negligent product

design “must show duty, breach, proximate cause, and damages.” Malen v. MTD

Products, Inc., 628 F.3d 296, 307 (7th Cir. 2010)(citing references omitted). Unlike a claim

for strict liability, negligence claims involve both a product’s condition and a defendant’s

fault. Id. That is, a plaintiff “must show that the manufacturer knew (or should have

known) that the product was unsafe.” Id.

       Here, Plaintiffs allege that Lippmann owed a duty to exercise ordinary care in the

manufacturing, design, sale and advertising of the rock crusher. They also allege that, as

Lippmann provided training on how to use the equipment, they owed a duty to exercise

ordinary care in the training process, and the complaint claims that the Jaw Crusher came

with insufficient warnings and instructions. These allegations plausibly plead that

Lippmann owed either a duty of ordinary care or a duty to warn of the dangers of using

the Jaw Crusher to Plaintiffs.



                                         Page 4 of 5
       The complaint also sufficiently pleads ways in which Lippmann breached its

alleged duty, including by failing to warn users adequately and by failing to provide

appropriate instruction as to hand placement during adjustment of the equipment. As a

result of these breaches, Kreher was seriously injured. Unlike the strict liability claim,

Plaintiffs allege in Count II that Lippmann knew, or should have known, of the

deficiencies and of the unreasonably dangerous conditions when it placed the Jaw

Crusher into the stream of commerce. As such, Plaintiffs sufficiently state a negligence

claim in accordance with Rule 8.

                                       CONCLUSION

       For the above-stated reasons, Defendant Lippmann-Milwaukee, Inc.’s motion to

dismiss (Doc. 10) is DENIED. A status conference will be set by separate order to discuss

a discovery schedule and to select a trial date.

       IT IS SO ORDERED.                                                 Digitally signed by
                                                                         Magistrate Judge
                                                                         Gilbert C. Sison
       Dated: October 7, 2019.
                                                                         Date: 2019.10.07
                                                                         10:42:18 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                         Page 5 of 5
